Citation Nr: 1515070	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 28, 2011, and in excess of 50 percent after April 1, 2012, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD and assigned a 30 percent rating, effective September 8, 2008.  The Veteran filed a notice of disagreement in January 2010 and was provided with a statement of the case in February 2011.  The Veteran perfected his appeal with a March 2012 VA Form 9.  

In a January 2013 rating decision, the Veteran was granted entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for PTSD, effective December 28, 2011.  The RO continued the 30 percent rating effective April 1, 2012.  In a May 2014 rating decision, the RO assigned a 50 percent rating for the Veteran's PTSD effective April 1, 2012.  

A review of the Veteran's VBMS file reveals Vet Center treatment records dated October 2010 to April 2014, a September 2013 disability letter, and Appellate Briefs dated in February 2015 and March 2015.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2011 to March 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to determine the current severity of his PTSD in March 2014.  The examiner discussed several VA treatment records dated in 2013 and 2014.  The examiner also noted that the Veteran reported he was approved for Workman's Compensation and that the Veteran brought a copy of the September 25, 2013, disability letter to the VA examination.  The examiner explained that it was clear the Veteran was granted medical retirement from his place of employment in 2013.  The examiner then explained that it was unclear whether the Veteran's symptoms at the time of the examination would impact future employment elsewhere.  

The Board notes that other than the September 2013 letter, the records regarding the Veteran's Workman's Compensation/Medical Retirement are not of record and the most recent VA treatment records are dated in April 2014.  Based on the evidence of record, particularly the March 2014 VA examination, the Board finds that these outstanding records are relevant in determining the current severity of the Veteran's PTSD and a remand is necessary to obtain these records.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent outstanding treatment records regarding his service-connected PTSD.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain VA treatment records dated March 2012 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Ask the Veteran to provide assistance in obtaining any records related to his Worker's Compensation claim/Medical Retirement and attempt to obtain any such records.  

3. Ask the Veteran whether he is currently receiving Social Security Administration disability benefits.  If the response is affirmative, obtain any relevant records from that agency.

4. After completing the above, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




